DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Both pages 5 and 8 state that figures 5B and 5C show experimental results.  This is an incorrect statement as it is only figure 5A that shows experimental results while figure 5B shows the fan without an air hole.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-199497 (Yamazaki et al. hereinafter).  For the purposes of clarity, the  by Examiner.
With regard to claim 1, Yamazaki et al. discloses an axial-flow fan comprising a fan motor (9) with a rotary shaft (3) projected at one end of a center, and a fan (Fig. 1) having a bowl-like shaped boss part (1) to be fitted over an end part outer periphery on a rotary shaft (3) side of the fan motor (9) via a space and having many fan blades (2) projected in a radial pattern on an outer periphery of the boss part (1), wherein:
a plurality of air holes (7) are formed in a shaft line direction of the rotary shaft (3), adjacently to the rotary shaft (3) and intensively in a central portion of the boss part (1);
a blade air current generated in one direction of the shaft line by the many fan blades (2) is included;
a central portion air current generated by discharging air passing through an inside of the space in the other direction of the shaft line through the air hole (7) is included; and
the rotary shaft (3) is to be cooled with the central portion air current (9).
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
With regard to claim 2, Yamazaki et al. discloses the axial-flow fan according to claim 1, wherein: 
the fan (Fig. 1) is composed of a resin molding (paragraph [0004]), and, in the central portion of the boss part (1) thereof, a seat plate (5) made of metal (paragraph [0004]) is insert-molded (paragraph [0006]) orthogonally to the rotary shaft (3); and
a plurality of the air holes (7) are formed in the central portion of the seat plate (5), and the rotary shaft (3) passes through the center of the seat plate (5) (Fig.’s 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. in view of USPAP 2017/0342991 (Zhang et al. hereinafter).
With regard to claims 3 and 4, Yamazaki et al. discloses all of the limitations except for wherein a cylindrical spacer is fitted on an outer periphery of the rotary shaft, and the space is formed between the fan motor and the boss part with the spacer.
Zhang et al. teaches an axial fan having a bowl-like shaped boss part (222) wherein the bowl-like shaped boss part (222) is fixed to the shaft (221) via an annular 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Yamazaki et al. by providing a cylindrical spacer fitted on an outer periphery of the rotary shaft, such that the space is formed between the fan motor and the boss part with the spacer as taught in Zhang et al. for the purposes of fixing the boss part to the shaft (paragraph [0029] of Zhang et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2019/0285076, 2019/0093669, 2018/0266426, 2018/0195526 and 2017/0184125 all disclose an axial fan with a bowl-like shaped boss part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745